


EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated effective as of the 1st day
of January, 2001 (the “Effective Date”), between Superior Telecommunications
Inc. (the “Company”), a Delaware corporation, and Christopher L. Mapes (the
“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive is currently employed as the President of the OEM Group
of the Company;

 

WHEREAS, the Company and the Executive desire to enter into an employment
agreement, effective as of the date set forth above; and

 

WHEREAS, the parties hereto desire to set forth in writing the terms and
conditions of their understandings and agreements.

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                       POSITION/DUTIES.

 

(a)           During the Employment Term, the Executive shall serve as President
of the OEM Group of the Company with such responsibilities, duties and authority
as are from time to time assigned to the Executive by the Chief Executive
Officer of Superior TeleCom Inc. (the “Parent”, together with the Company and
its affiliated companies, the “Group”) and/or the President and Chief Operating
Officer of the Parent.  The Executive’s duties shall be performed primarily at
the headquarters office for the OEM Group as it may exist from time to time,
which is currently located in Fort Wayne, Indiana.

 

(b)           During the Employment Term (as hereinafter defined), and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote all or substantially all of his full business time,
energy and skill in the performance of his duties for the Company and to perform
faithfully and efficiently such duties.  During the Employment Term, it shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, provided that the Chief
Executive Officer of the Parent first approves of such service and (B) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement and are not directly competitive with
the operating businesses of the Group.

 

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary in this Section 1, the
Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a director of the Company and any of its subsidiaries and
in one or more executive offices of any of the Company’s subsidiaries, provided
that the Executive is indemnified for serving in any and all such capacities.

 

2.             EMPLOYMENT TERM.  The Executive’s term of employment under this
Agreement (such term of employment is herein referred to as the “Employment
Term”) commenced on the Effective Date and shall continue until terminated by
either party as provided in Section 8.  In no event, however, shall the
Employment Term extend beyond the end of the month in which the Executive’s
sixty-fifth birthday occurs.

 

3.             BASE SALARY.  During the Employment Term, the Company agrees to
pay the Executive a base salary (“Base Salary”) at an annual rate of not less
than $225,000 or such higher rate as may from time to time by determined by the
board of directors of the Parent (the “Parent Board”) or an authorized committee
thereof, payable in substantially equal installments accordance with the normal
payroll practices of the Company.  The Executive’s Base Salary shall be subject
to annual review by the Parent Board (or an authorized committee thereof) and
shall be increased as of each anniversary of the Effective Date pursuant to such
review by a percentage no less than the percentage increase in the consumer
price index, as published by the Bureau of Labor Statistics of the U.S. 
Department of Labor, for the calendar year immediately preceding such review. 
Any increase in Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.  Base Salary shall not be
reduced after any such increase and the term Base Salary as utilized in this
Agreement shall refer to Base Salary as so increased.

 

4.             ANNUAL BONUS.  During the Employment Term, in addition to the
Base Salary, the Company will pay the Executive an annual cash bonus (the
“Annual Bonus”) within 90 days following the last day of the Parent’s fiscal
year for which the Annual Bonus is awarded pursuant to the Parent’s Senior
Management Annual Incentive Plan; provided, however, on or after a SUT Change of
Control (as defined in Appendix A) the dollar amount of the Annual Bonus shall
be at least equal to the Executive’s highest cash bonus under the Parent’s
annual cash bonus program, or any comparable cash bonus under any predecessor or
successor plan, for the last three full fiscal years prior to such SUT Change of
Control.  The Executive expressly acknowledges that he is currently designated
within salary band 27 for annual incentive compensation purposes.

 

5.             EMPLOYEE BENEFITS

 

(a)           WELFARE BENEFITS.  During the Employment Term, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally

 

2

--------------------------------------------------------------------------------


 

to peer executives of the Company, but in no event shall such plans, practices,
policies and programs provide the Executive with benefits which are materially
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive as of the date
hereof or, if more favorable to the Executive, those provided generally at any
time to any other peer executive of the Company.

 

(b)           INCENTIVE, SAVINGS AND RETIREMENT PLANS.  During the Employment
Term, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
peer executives of the Company.  The Executive expressly acknowledges that the
Parent intends to adopt, and to name the Executive as a participant in, a Senior
Executive Retirement Plan (the “SERP”).  For purposes of calculating the
Executive’s benefit under the SERP and for purposes of determining the amount of
the Executive’s vested rights under the SERP as of the Effective Date, the
Executive shall be treated as having completed 5 years of service with the Group
as of the Effective Date.  Additionally, the Executive shall be treated as
having completed 2 additional years of service with the Group for purposes of
calculating the Executive’s benefit under the SERP and for purposes of
determining the amount of the Executive’s vested rights under the SERP at each
of December 31, 2001, December 31, 2002, December 31, 2003, December 31, 2004
and December 31, 2005, provided that the Executive is employed by the Group on
each such date.

 

(c)           FRINGE BENEFITS.  During the Employment Term:

 

(i)            The Company shall reimburse the Executive for the reasonable
expenses incurred by the Executive in undergoing an annual physical examination
by a licensed physician.

 

(ii)           The Company shall reimburse the Executive for the reasonable
expenses incurred by the Executive in connection with obtaining professional tax
and financial planning advice, not to exceed $3,000 per annum.

 

(d)           VACATION.  During the Employment Term, the Executive shall be
entitled to paid vacation of four weeks per year, any unused portion of which
shall be forfeited as of the end of each year.

 

(e)           EXPENSES.  During the Employment Term, the Executive shall be
entitled to receive prompt reimbursement for all reasonable and customary
expenses incurred by the Executive in performing services hereunder, including
(i) all expenses of travel and living expenses while away from home or business
or at the request of and in the service of the Company and (ii) a monthly
automobile cash allowance of $1,000.

 

(f)            DISABILITY OFFSET.  Payments made to the Executive pursuant to
this Section 5 shall be reduced by the sum of the amounts, if any, payable to
the Executive at or prior to the time of any such payment under disability
benefit plans of the Company or under the Social Security disability insurance
program, and which amounts were not previously applied to reduce any such
payments.

 

3

--------------------------------------------------------------------------------


 

6.             STOCK OPTIONS.

 

(a)           NEW OPTION GRANT.  The Executive expressly acknowledges that, as
of January 2, 2001 (the “Grant Date”), the Stock Option Committee of the Parent
Board granted to the Executive an option (the “Option”) to purchase 78,482
shares of the Parent’s common stock, par value $.01 (the “Common Stock”) under
the Parent’s 1996 Stock Incentive Plan as amended and restated as of January 1,
2001 and as may be in effect from time to time (the “1996 Stock Incentive Plan”)
at an exercise price equal to the fair market value (as defined in the 1996
Stock Incentive Plan) of the Common Stock on the Grant Date.  The Option shall,
to the maximum extent permitted by applicable law, be designated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”) and to the extent not allowable, the Option shall
be a non-qualified stock option.

 

(b)           REPLACEMENT OPTION.  The Executive expressly acknowledges that, as
of January 2, 2001 (the “Cancellation Date”), the Stock Option Committee of the
Parent Board has (i) cancelled the outstanding stock options held by the
Executive to purchase 28,056 shares of Common Stock under the 1996 Stock
Incentive Plan and (ii) granted to the Executive an option under the 1996 Stock
Incentive Plan to purchase 21,518 shares of the Parent’s Common Stock (the
“Replacement Option”).  The Replacement Option shall have an exercise price
equal to the fair market value (as defined in the 1996 Stock Incentive Plan) of
the Common Stock on the date the Replacement Option grant is made, have the same
exercise conditions (including methods of exercise) as the cancelled stock
options and expire on the tenth anniversary of the Cancellation Date.  The
Executive hereby expressly consents to the aforementioned cancellation of the
28,056 stock options pursuant to this Section 6(b).

 

(c)           VESTING.  The Option and the Replacement Option shall each vest
and become exercisable in installments as provided herein, which shall be
cumulative.  Subject to the terms in this Section 6, the Option and the
Replacement Option shall each vest and become exercisable in equal annual
installments of 33 % each, on the first, second and third anniversary of the
Grant Date, with respect to the Option, and on the first, second and third
anniversary of the Cancellation Date with respect to the Replacement Option,
provided the Executive is employed by the Group on each such vesting date.  In
the event of the Executive’s termination of employment (i) by the Executive
other than because of death, Disability (as defined below) or Good Reason or
(ii) by the Company for Cause, all stock options to purchase shares of Common
Stock (including, without limitation, the Option and the Replacement Option) not
theretofore exercisable will lapse and be forfeited.  In the event the
Executive’s employment is terminated for any other reason, including, without
limitation, a termination because of death or Disability, Good Reason or without
Cause, all stock options to purchase shares of Common Stock (including, without
limitation, the Option and the Replacement Option) not theretofore exercisable
will thereupon become exercisable.

 

(d)           FORM OF OPTION.  The Option and the Replacement Option shall be
granted pursuant to and, to the extent not contrary to the terms of this
Agreement,

 

4

--------------------------------------------------------------------------------


 

shall be subject to all of the terms and conditions imposed under the Parent’s
standard stock option agreement and the 1996 Stock Incentive Plan or any other
stock option plan sponsored by Parent.

 

(e)           DISCRETIONARY GRANTS.  In addition to the Option and Replacement
Option grants, at the sole discretion of the Parent Board (or a duly authorized
committee thereof), the Executive shall be eligible for additional annual grants
of stock options commencing after December 31, 2002.

 

(f)            REPURCHASE RIGHT.  (i)     General.  The Replacement Option
granted to the Executive pursuant to Section 6(b) shall be subject to a right of
repurchase (“Repurchase Right”) by the Parent under this Section 6(f).  The
Repurchase Right entitles the Parent to repurchase, in accordance with the
provisions of this Section 6(f), 100% of the then unexercised portion of the
Replacement Option (whether vested or unvested) held by the Executive.  If the
Parent elects to exercise its Repurchase Right, it shall be required to pay the
Executive the Repurchase Price, in the amount and manner described herein, for
the Replacement Option.  The Repurchase Right may not be exercised by the Parent
more than one time or with respect to less than all of the unexercised portion
of the Replacement Option (whether vested or unvested) held by the Executive. 
If the Repurchase Right is exercised by the Parent, it must be exercised with
respect to 100% of the unexercised portion of the Replacement Option (whether
vested or unvested) held by the Executive. The provisions of this Section 6(f)
shall be contained in the written option award agreement to be entered into
between the Executive and the Parent with respect to the Replacement Option.

 

(ii)           Exercise of Repurchase Right.  The Parent may exercise its
Repurchase Right by providing written notice to the Executive which shall advise
the Executive that it is exercising its Repurchase Right with respect to the
Replacement Option and such notice shall also state the closing date and time
for the exercise of the Repurchase Right and payment of the Repurchase Price,
which date shall be no later than 15 days following the Notice Date, as defined
herein. The date that the Parent provides written notice of its intent to
exercise the Replacement Option shall be referred to hereinafter as the “Notice
Date.” The Executive shall have ten days following the Notice Date to exercise
all or any portion of the vested Replacement Option.

 

(iii)          Repurchase Price.  If the Parent elects to exercise its
Repurchase Right with respect to the Replacement Option it shall be required to
pay the Executive the repurchase price (“Repurchase Price”) for the Replacement
Option.  The Repurchase Price shall be a dollar amount equal to the sum of (x)
the Fair Market Value, as defined herein, of all shares of the Common Stock
covered by the Replacement Option subject to the Repurchase Right reduced by the
aggregate exercise price of the Replacement Option plus (y) a dollar amount
which reflects the additional value, if any, of the Replacement Option as
determined by the Parent Board (or an authorized committee thereof) in its sole
discretion which value may be based on an adjusted Black-Scholes basis or such

 

5

--------------------------------------------------------------------------------


 

other method determined by the Parent Board (or an authorized committee thereof)
in its sole discretion.  Notwithstanding the foregoing provisions of this
Section 6(f)(iii), the Repurchase Price paid for the repurchase of a Replacement
Option shall in no event be computed on the basis of a Fair Market Value of less
than $6.00 per share of the Common Stock plus the exercise price of the
Replacement Option.  For purposes of this Section 6(f), the term “Fair Market
Value” shall mean the average of the closing price reported for the Common
Stock, as reported by the principal national securities exchange in the United
States on which it is then traded or if not traded on any national securities
exchange, as quoted on an automated quotation system sponsored by the National
Association of Securities Dealers, during the twenty (20) trading days
immediately preceding the Notice Date.

 

(iv)          Payment of Repurchase Price.  The Parent shall pay the Executive
the Repurchase Price pursuant to any of the following methods: (A) cash payment;
(B) Cash Equivalents, as defined herein; (C) restricted shares of Common Stock
which shall be subject to a three year annual vesting schedule commencing on the
closing date of the Parent’s exercise of its Repurchase Right and where
one-third portion of the restricted stock shall be fully vested on the
repurchase closing date and the balance of the shares shall become fully vested
in equal installments of 33-1/3% each, on the first and second anniversaries of
the closing date; or (D) any combination of any of the foregoing methods.  For
purposes of this Section 6(f), the term “Cash Equivalent” shall mean any of the
following: (i) securities issued or directly and fully guaranteed or insured by
the United States of America (“U.S.”) or any agency or instrumentality thereof
provided the full faith and credit of the U.S. is pledged in support thereof;
(ii) certificates of deposit of any commercial bank in the U.S. having capital
and surplus in an aggregate amount of not less than $500,000,000 (hereinafter,
an “Approved Bank”) and with maturities of not more than twelve months from the
date of acquisition; (iii) U.S. Dollar denominated commercial paper issued by an
Approved Bank with maturities of not more than twelve months after the date of
acquisition; and (iv) investments in money market funds substantially all the
assets of which are comprised of securities of the types described in (i)
through (iii) herein.

 

(v)           Expiration of Repurchase Right.  The Parent’s Repurchase Right
shall automatically expire and terminate on July 1, 2002.

 

(g)           ELIGIBILITY FOR DEFERRAL.  The Option, Replacement Option and any
restricted shares of Common Stock subject to a vesting schedule that are
provided to the Executive under Section 7 of  this Agreement shall be eligible
for deferral by the Executive under the Parent’s Deferred Stock Account Plan in
accordance with the terms and provisions of such plan.  In addition, if the
Parent exercises its Repurchase Right with respect to the Replacement Option
held by the Executive, the proceeds received by the Executive from the Parent
following such exercise shall be eligible for deferral by the Executive under
the Parent’s Deferred Cash Account Plan, to the extent the proceeds are paid in
cash or Cash Equivalents, and shall be eligible for deferral under the Parent’s
Deferred Stock Account Plan, to the extent

 

6

--------------------------------------------------------------------------------


 

the proceeds are paid in restricted shares of Common Stock under Section
6(f)(iv) of this Agreement.  Deferrals made by the Executive under the Parent’s
Deferred Cash Account Plan shall be subject to the terms and provisions of such
plan.  The Executive expressly acknowledges that the Parent’s Deferred Stock
Account Plan has been amended, effective as of January 1, 2001, to provide that
no matching contribution will be made under the Parent’s Deferred Stock Account
Plan with respect to any deferral made in connection with any bonus paid by the
Company during the period commencing on January 1, 2001 and ending on December
31, 2001 or any eligible stock option granted during the period commencing on
January 1, 2001 and ending on December 31, 2001.

 

7.             RESTRICTED STOCK.  The Executive expressly acknowledges that, as
of January 2, 2001, the Stock Option Committee of the Parent Board has granted
to the Executive 30,000 restricted shares of Common Stock, which restricted
shares have been set aside in the custody, control and possession of the Parent
and have and will be released to the Executive at the rate of 25% on January 2,
2002, 25% on January 2, 2003 and 50% on January 2, 2004.  In the event of the
Executive’s termination of  employment prior to the third anniversary of the
Effective Date (i) by the Executive other than because of death, Disability (as
defined below) or Good Reason or (ii) by the Company for Cause, then the
scheduled releases on any subsequent anniversary of the Effective Date shall be
cancelled and all restricted shares of Common Stock not theretofore released
shall be forfeited by the Executive and shall be cancelled and retired by the
Parent.  In the event the Executive’s employment is terminated for any other
reason prior to the third anniversary of the Effective Date, including, without
limitation, a termination because of death or Disability, Good Reason or without
Cause, all restricted shares of Common Stock (including, without limitation,
restricted shares of Common Stock granted pursuant to this Section 7) not
theretofore released shall thereupon become released to the Executive.

 

8.             TERMINATION.  The Executive’s employment and the Employment Term
shall terminate without any breach of this Agreement on the first of the
following to occur:

 

(a)           DISABILITY.  Upon 90 days’ written notice by the Company to the
Executive of termination due to Disability during the Employment Term, provided
that, within the 90 days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties.  For purposes of
this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
days (or such shorter period as will suffice for the Executive to qualify for
full disability benefits under the applicable disability insurance policy or
policies of the Company) as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative.

 

7

--------------------------------------------------------------------------------


 

(b)           DEATH.  Automatically on the date of death of the Executive during
the Employment Term.

 

(c)           CAUSE.  Immediately upon written notice by the Company to the
Executive of a termination for Cause during the Employment Term provided, such
notice is given within 90 days of the discovery of the Cause event by the Chief
Executive Officer of the Parent and/or the President and Chief Operating Officer
of the Parent.  For purposes of this Agreement, “Cause” shall mean:

 

(i)            the willful and continued failure of the Executive to perform
substantially the Executive’s duties pursuant to this Agreement (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Chief Executive Officer of the Parent and/or the President and Chief
Operating Officer of the Parent which specifically identifies the manner in
which the Chief Executive Officer of the Parent and/or the President and Chief
Operating Officer of the Parent believes that the Executive has not
substantially performed the Executive’s duties; or

 

(ii)           the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Group.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Group.  Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the board of directors of the Company (the “Company Board”) or the
Parent Board or upon the instructions of the Chief Executive Officer of the
Parent and/or the President and Chief Operating Officer of the Parent or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.

 

(d)           WITHOUT CAUSE.  Upon 60 days’ written notice by the Company to the
Executive of an involuntary termination without Cause during the Employment
Term.

 

(e)           GOOD REASON.  Upon written notice by the Executive to the Company
of a termination for Good Reason during the Employment Term provided, such
notice is given within 90 days of the Executive’s discovery of the Good Reason
event.  For purposes of this Agreement, “Good Reason” shall mean:

 

(i)            the assignment to the Executive of any duties materially
inconsistent with the Executive’s position (including status, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(a) of this Agreement, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose isolated and inadvertent action(s)
not taken in bad faith

 

8

--------------------------------------------------------------------------------


 

and remedied by the Company promptly after receipt of notice thereof given by
the Executive;

 

(ii)           any material failure by the Company to comply with any of the
material provisions of this Agreement, other than isolated and inadvertent
failure(s) not occurring in bad faith and remedied by the Company promptly after
receipt of notice thereof given by the Executive;

 

(iii)          any termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

(iv)          any failure by the Company to comply with and satisfy
Section 16(a) of this Agreement; or

 

(v)           during any Transition Period, any failure of the Company to
provide the Executive with an office or offices of a size and with furnishings
and other appointments, and to personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Executive, those provided
generally at any time after the Change of Control to any other peer executive of
the Company.

 

(f)            WITHOUT GOOD REASON.  Upon 120 days’ written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

 

(g)           NOTICE OF TERMINATION.  Any termination of the Executive’s
employment by the Company or by the Executive (other than termination by reason
of the Executive’s death) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 17 hereof.  For purposes of
this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon (ii)
other than in connection with a termination pursuant to Section 8(d), to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the date of termination is other than
the date of receipt of such notice, specifies the termination date.  The good
faith failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.  If within 30 days after any Notice of Termination
is given the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the date of termination shall
be the date on which the dispute is finally determined, either by

 

9

--------------------------------------------------------------------------------


 

mutual written agreement of the parties, by a binding and final arbitration
award or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected).

 

9.             COMPENSATION UPON TERMINATION.

 

(a)           COMPENSATION UPON TERMINATION FOR DISABILITY.  If the Executive’s
employment by the Company is terminated by reason of the Executive’s Disability
during the Employment Term, the Company shall pay or provide the Executive the
sum of (i) the Executive’s Base Salary through the date of termination to the
extent not theretofore paid, (ii) the product of (x) the Annual Bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred, for the most recently completed fiscal year, if any (the “Annual Bonus
Amount”), multiplied by (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the date of termination, and the
denominator of which is 365, (iii) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid and (iv)
reimbursement for any unreimbursed expenses incurred through the date of
termination (the sum of the amounts described in clauses (i), (ii), (iii) and
(iv)) shall be referred to in this Agreement as the “Accrued Obligations”).  The
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the date of termination.

 

In addition, to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive’s legal representatives any other amounts
or benefits required to be paid or provided or which the Executive is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company (such other amounts and benefits shall be referred to in this
Agreement as the “Other Benefits”).  Notwithstanding the foregoing, if the
Executive’s employment by the Company is terminated by reason of the Executive’s
Disability during the period commencing six months prior to a Divisional Change
of Control or SUT Change of Control and ending on the third anniversary of a
Divisional Change of Control or SUT Change of Control (the “Transition Period”),
the term “Other Benefits” shall include, and the Executive shall be entitled
after the date of termination to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to peer executives and their families at any time during
the 120-day period immediately preceding the Divisional Change of Control or SUT
Change of Control or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to any other
peer executive of the Company and their families.

 

Notwithstanding the foregoing, the Company shall maintain, at the Company’s sole
expense, in full force and effect, for the continued benefit of the Executive
for 12 months following the date of termination, all employee welfare benefit

 

10

--------------------------------------------------------------------------------


 

plans and programs in which the Executive was entitled to participate
immediately prior to the date of termination provided that the Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs (“Continued Welfare Benefits”).  In the event that the
Executive’s participation in any such plan or program is barred, the Company
shall arrange to provide the Executive with benefits substantially similar to
those which the Executive would otherwise have been entitled to receive under
such plans and programs from which his continued participation is barred.

 

(b)           COMPENSATION UPON TERMINATION FOR DEATH.  If the Executive’s
employment by the Company is terminated by reason of the Executive’s death
during the Employment Term, the Company shall (i) pay the Accrued Obligations
and an amount equal to the sum of the Executive’s Base Salary in effect
immediately prior to termination and the Annual Bonus Amount to the Executive’s
legal representatives, in a lump sum in cash within 30 days of the date of
termination; and (ii) timely pay or provide the Other Benefits; and (iii) timely
pay or provide the Continued Welfare Benefits for twelve months following the
date of termination. Notwithstanding the foregoing, if the Executive’s
employment by the Company is terminated by reason of the Executive’s death
during the Transition Period, the term Other Benefits shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company to the estates and beneficiaries of peer executives of the Company under
such plans, programs, practices and policies relating to death benefits, if any,
as in effect with respect to the most senior executives and their beneficiaries
at any time during the 120-day period immediately preceding the Divisional
Change of Control or SUT Change of Control or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to any other peer executive of the
Company and their beneficiaries.

 

(c)           COMPENSATION UPON TERMINATION FOR CAUSE.  If the Executive’s
employment is terminated for Cause during the Employment Term, this Agreement
shall terminate without further obligation to the Executive, except that the
Company shall pay or provide the Executive the sum of (i) the Executive’s Base
Salary through the date of termination, (ii) the amount of any compensation
previously deferred by the Executive and (iii) Other Benefits, in each case to
the extent theretofore unpaid.

 

(d)           COMPENSATION UPON TERMINATION WITHOUT GOOD REASON.  If the
Executive’s employment is terminated by the Executive without Good Reason during
the Employment Term, this Agreement shall terminate without further obligation
to the Executive, except that the Company shall (i) pay the Accrued Obligations
(other than the amount described in Section 9(a)(ii)) to the Executive in a lump
sum in cash within 30 days of the date of termination; and (ii) timely pay or
provide the Other Benefits.

 

(e)           COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. 
If the Executive’s employment by the Company is terminated by the Company other
than for Cause in accordance with Section 8(d) hereof

 

11

--------------------------------------------------------------------------------


 

or by the Executive for Good Reason in accordance with Section 8(e) hereof (i)
the Company shall pay to the Executive a lump sum in cash within 30 days of the
date of termination in an amount equal to (x) the sum of (1) the Base Salary in
effect immediately prior to termination and (2) the greater of the Annual Bonus
paid or payable, including any bonus or portion thereof which has been earned
but deferred, for the most recently completed fiscal year (if any) plus (y) the
Accrued Obligations; and (ii) the Company shall timely pay or provide the Other
Benefits.

 

(f)            COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
FOLLOWING A DIVISIONAL CHANGE OF CONTROL OR SUT CHANGE OF CONTROL.

 

(i)            If the Executive’s employment by the Company is terminated by the
Company without Cause or by Executive for Good Reason at any time during the
Transition Period (as defined in Section 9(a)) relating to a Divisional Change
of Control, then the Company shall pay or provide the Executive with the
following payments and benefits as soon as practical following the later of the
date of the Executive’s termination or the date of the Divisional Change of
Control but in no event later than 30 days following the Divisional Change of
Control (except as specifically otherwise provided herein):

 

(A)          the Company shall pay to the Executive in a lump sum in cash within
30 days after the date of termination the aggregate of the following amounts:

 

(1)     Accrued Obligations;

 

(2)     a lump sum cash payment equal to two times the sum of (x) Executive’s
Base Salary in effect immediately prior to termination and (y) the highest
Annual Bonus paid or payable to the Executive during the two full fiscal years
prior to the Divisional Change of Control or SUT Change of Control but in no
event less than 45% of the Executive’s Base Salary in effect for fiscal year
2001; and

 

(3)     an amount equal to the excess of (x) the actuarial equivalent of the
benefit under the Group’s defined benefit retirement plans, including any excess
or supplemental retirement plan in which the Executive participates (together,
the “Retirement Plans”) (utilizing actuarial assumptions no less favorable to
the Executive than those in effect under the Retirement Plans immediately prior
to the Divisional Change of Control or SUT Change of Control), which the
Executive would receive if the Executive’s employment continued for two years
after the date of termination (including any additional years of service that
would have been credited pursuant to the last sentence Section 5(b)) assuming
for this purpose that all accrued benefits are fully vested, and, assuming that
the Executive’s compensation in each of the two years

 

12

--------------------------------------------------------------------------------


 

is that required by Sections 3 and 4, reduced by (y) the actuarial equivalent of
the Executive’s actual benefit (paid or payable), if any, under the Retirement
Plans as of the date of termination.

 

(B)           for two years after the Executive’s date of termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 5(a) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to any other peer executive of the Company and
their families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until two years after
the date of termination and to have retired on the last day of such period;

 

(C)           the Company shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in his sole discretion, and which shall include the
provision of reasonable office space and secretarial assistance for the
Executive, up to a maximum of $30,000;

 

(D)          timely pay or provide the Other Benefits;

 

(E)           the Parent shall cause all stock options to purchase shares of
Common Stock (including, without limitation, the Option and the Replacement
Option) and restricted shares of Common Stock held by or for the benefit of the
Executive to become immediately fully vested and/or exercisable upon the
occurrence of a Divisional Change of Control or SUT Change of Control; and

 

(F)           notwithstanding anything to the contrary in subparagraph (ii)
above, for two years after the Executive’s date of termination, Executive shall
be entitled, consistent with past practice, to receive a monthly automobile cash
allowance of $1,000.

 

(ii)           If the Executive’s employment by the Company is terminated by the
Company without Cause or by Executive for Good Reason at

 

13

--------------------------------------------------------------------------------


 

any time during the Transition Period (as defined in Section 9(a)) relating to a
SUT Change of Control, then the Company shall pay or provide the Executive with
the following payments and benefits as soon as practical following the later of
the date of the Executive’s termination or the date of the SUT Change of Control
but in no event later than 30 days following the SUT Change of Control (except
as specifically otherwise provided herein):

 

(A)          the Company shall pay to the Executive in a lump sum in cash within
30 days after the date of termination the aggregate of the following amounts:

 

(1)     Accrued Obligations;

 

(2)     a lump sum cash payment equal to three times the sum of (x) Executive’s
Base Salary in effect immediately prior to termination and (y) the highest
Annual Bonus paid or payable to the Executive during the three full fiscal years
prior to the Divisional Change of Control or SUT Change of Control but in no
event less than 45% of the Executive’s Base Salary in effect for fiscal year
2001; and

 

(3)     an amount equal to the excess of (x) the actuarial equivalent of the
benefit under the Group’s defined benefit retirement plans, including any excess
or supplemental retirement plan in which the Executive participates (together,
the “Retirement Plans”) (utilizing actuarial assumptions no less favorable to
the Executive than those in effect under the Retirement Plans immediately prior
to the Divisional Change of Control or SUT Change of Control), which the
Executive would receive if the Executive’s employment continued for three years
after the date of termination (including any additional years of service that
would have been credited pursuant to the last sentence Section 5(b)) assuming
for this purpose that all accrued benefits are fully vested, and, assuming that
the Executive’s compensation in each of the three years is that required by
Sections 3 and 4, reduced by (y) the actuarial equivalent of the Executive’s
actual benefit (paid or payable), if any, under the Retirement Plans as of the
date of termination.

 

(B)           for three years after the Executive’s date of termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 5(a) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to any other peer executive of the Company and
their families, provided, however, that if the Executive becomes

 

14

--------------------------------------------------------------------------------


 

reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until
three years after the date of termination and to have retired on the last day of
such period;

 

(C)           the Company shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in his sole discretion, and which shall include the
provision of reasonable office space and secretarial assistance for the
Executive, up to a maximum of $30,000;

 

(D)          timely pay or provide the Other Benefits;

 

(E)           the Parent shall cause all stock options to purchase shares of
Common Stock (including, without limitation, the Option and the Replacement
Option) and restricted shares of Common Stock held by or for the benefit of the
Executive to become immediately fully vested and/or exercisable upon the
occurrence of a Divisional Change of Control or SUT Change of Control; and

 

(F)           notwithstanding anything to the contrary in subparagraph (ii)
above, for three years after the Executive’s date of termination, Executive
shall be entitled, consistent with past practice, to receive a monthly
automobile cash allowance of $1,000.

 

10.           EXCISE TAX. In the event that the Executive becomes entitled to
payments and/or benefits which would constitute “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, the provisions of Exhibit B shall
apply.

 

11.           STOCK OPTIONS AND COMPANY STOCK.

 

(a)           In the event of the Executive’s death, whether his death occurs
during or after the Employment Term, all unexercised and exercisable stock
options to purchase shares of Common Stock (including, without limitation, the
Option and the Replacement Option) will be assigned to his estate.

 

(b)           In the event of the termination of the employment of the Executive
for any reason, all unexercised and exercisable stock options (including,
without limitation, the Option and the Replacement Option) must be exercised by
him, or his estate (or heir(s)) as the case may be, before the second
anniversary of the termination of his employment, but in no event after the
tenth anniversary of the date of grant thereof, and any such stock options not
exercised by that date will lapse immediately thereafter.

 

15

--------------------------------------------------------------------------------


 

(c)           In the event of any change in the number of issued shares of
Common Stock resulting from a subdivision or consolidation of shares or other
capital adjustment, or the payment of a stock dividend, or other increase or
decrease in such shares, then appropriate adjustments in the terms of any
unexercised stock options shall be made by the Stock Option Committee of the
Parent Board.

 

12.           NON-EXCLUSIVITY OF RIGHTS.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor, subject to Section 21, shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
date of termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

 

13.           LEGAL FEES.  Following any termination of the Executive’s
employment that gives rise to a right to payments and benefits under
Section 9(f) or, during the Transition Period, Sections 9(a) or 9(b), the
Company shall pay as incurred, to the full extent permitted by law, all legal
fees and expenses which the Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.

 

14.           NONCOMPETITION AND CONFIDENTIALITY.

 

(a)           So long as the Executive is employed by the Company under this
Agreement and for the one (1) year period following the Executive’s termination
of employment for any reason, the Executive shall not, directly or indirectly,
without the prior written consent of the Company, enter into Competition with
the Group.  “Competition” shall mean participating, directly or indirectly, as
an individual proprietor, partner, stockholder, officer, employee, director,
joint venturer, investor, lender, consultant or in any capacity whatsoever in a
business in competition with any business conducted by the Group, with regard to
which the Executive had responsibilities or had access to confidential
information, while employed by the Company.  It is further expressly agreed that
the Company will or would suffer irreparable injury if the Executive were to
compete with the Group in violation of this Agreement and that the Group would
by reason of such competition be entitled to injunctive relief in a court of
appropriate jurisdiction, and the Executive further consents and stipulates to
the entry of such injunctive relief in such a court prohibiting the Executive
from competing with the Group in violation of this Agreement.

 

16

--------------------------------------------------------------------------------


 

(b)           During the Employment Term and any period thereafter during which
or in respect of which the Executive receives payments from the Company under
Section 9, the Executive shall hold in a fiduciary capacity for the benefit of
the Group all secret or confidential information, knowledge or data relating to
the Group, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement).  After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Group and those designated by it.  In
no event shall an asserted violation of the provisions of this Section 14
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under Section 9(f) or, during the Transition Period, Sections 9(a)
or 9(b) of this Agreement.

 

(c)           The obligations contained in this Section 14 shall survive the
termination or expiration of the Executive’s employment with the Company and
shall be fully enforceable thereafter.  If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 14 is
excessive in duration or scope or extends for too long a period of time or over
too great a range of activities or in too broad a geographic area or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

 

15.           FULL SETTLEMENT.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.  Unless the
Executive’s termination of employment gives rise to a right to payments and
benefits described in Section 9(f) or, during the Transition Period,
Sections 9(a) or 9(b), if the Executive secures other employment, any benefits
the Company is required to provide to the Executive following termination of the
Executive’s employment shall be secondary to those provided by another employer
(if any).  However, if the Executive’s employment is terminated such that the
Executive has a right to payments and benefits under Section 9(f) or, during the
Transition Period, Sections 9(a) or 9(b), such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

16.           SUCCESSORS; BINDING AGREEMENT.

 

(a)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Agreement in the same

 

17

--------------------------------------------------------------------------------


 

manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of the Agreement and shall entitle the Executive to compensation
from the Company in the same amount and on the same terms as he would be
entitled to hereunder if he terminated his employment for Good Reason, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the date of termination.  As used
in the Agreement, Company shall mean the Company as herein before defined and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 16 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

 

(b)           This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.  If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devise, legatee, or other designee or, if there be
no such designee, to the Executive’s estate.

 

17.           NOTICE.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

At the address shown on the records of the Company

 

If to the Company:

 

Superior Telecommunications Inc.

c/o Superior TeleCom Inc.

One Meadowlands Plaza

Suite 200

East Rutherford, NJ 07073

Attention: President and Chief Operating Officer

 

With a copy to:

 

Superior TeleCom Inc.

One Meadowlands Plaza

Suite 200

East Rutherford, NJ 07073

Attention:  General Counsel

 

18

--------------------------------------------------------------------------------


 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

18.           MISCELLANEOUS.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer of the Company as may be
specifically designated by the Company Board.  No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of New York without regard to its
conflicts of law principles.

 

19.           VALIDITY.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

20.           COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

21.           ENTIRE AGREEMENT.  This Agreement together with all exhibits and
attachments hereto sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and cancelled, provided, however, that this Agreement should not supersede any
existing benefit or agreement which provides such benefit, including, without
limitation, life or disability insurance agreements and retirement plans
currently in effect.

 

22.           INDEMNIFICATION.  The Company hereby covenants and agrees to
indemnify the Executive and hold him harmless to the fullest extent permitted by
law and under the By-laws of the Company against and in respect to any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, and damages resulting from the
Executive’s good faith performance of his duties and obligations hereunder.  The
Company, within 10 days of presentation of invoices, shall advance to the
Executive reimbursement of all legal fees and disbursements incurred by the
Executive in connection with any potentially indemnifiable matter.  The Company
will cover the Executive under directors’ and officers’ liability insurance both
during and, while potential liability exists (for such reasonable period taking
into account the applicable statute of limitations but in no event

 

19

--------------------------------------------------------------------------------


 

for less than six years), after the Executive’s termination of employment in the
same amount and to the same extent as the Company covers its other officers and
directors.

 

23.           WITHHOLDING TAXES.  The Company may withhold from any and all
amounts payable under this Agreement such Federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SUPERIOR TELECOMMUNICATIONS INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

CHRISTOPHER L. MAPES

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHANGE OF CONTROL

 

For purposes of this Agreement, a “SUT Change of Control” shall mean the
occurrence of any of the following events at a time when or as a result of which
The Alpine Group, Inc. (“Alpine”) owns less than 50% of the Outstanding Parent
Voting Securities (as defined below):

 

(a)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), other than Alpine (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Parent where such acquisition causes such Person to
own more than 20% or more of the combined voting power of the then outstanding
voting securities of the Parent entitled to vote generally in the election of
directors (the “Outstanding Parent Voting Securities”) at a time when or as a
result of which Alpine owns less than 30% of the Outstanding Parent Voting
Securities; provided, however, that for purposes of this subsection (a), the
following acquisitions shall not be deemed to result in a Change of Control: 
(i) any acquisition directly from the Parent, (ii) any acquisition by the
Parent, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any corporation controlled by the
Parent or (iv) any acquisition by any corporation pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of subsection (c) below; and provided,
further, that if any Person’s beneficial ownership of the Outstanding Parent
Voting Securities reaches or exceeds more than 20% as a result of a transaction
described in clause (i) or (ii) above, and such Person subsequently acquires
beneficial ownership of additional voting securities of the Parent, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own more than 20% or more of the Outstanding Parent Voting Securities;
or

 

(b)           individuals who, as of the date hereof, constitute the Parent
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Parent Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Parent’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Parent Board; or

 

(c)           the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Parent or the acquisition of assets of another corporation (“Business
Combination”); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Parent Voting Securities

 

--------------------------------------------------------------------------------


 

immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Parent or all or substantially all of the Parent’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Parent Voting Securities and (ii) at least a majority of the members of the
board of directors of the corporation resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Parent Board, providing for such Business
Combination; or

 

(d)           approval by the shareholders of the Parent of a complete
liquidation or dissolution of the Parent.

 

For purposes of this Agreement, a “Divisional Change of Control” shall mean the
occurrence of any of the following: (i) the sale of all or substantially all of
the assets of the Company’s OEM Group to an unrelated entity; (ii) the sale of
all of the outstanding voting securities of an entity holding all or
substantially all of the assets of the Company’s OEM Group (an “OEM Entity”) to
an unrelated entity; or (iii) the merger or consolidation of an OEM Entity into
an unrelated entity; provided, however, that no Divisional Change of Control
shall be deemed to occur if the Executive continues to be chiefly responsible
for the assets and business which comprised the Company’s OEM Group immediately
prior to the occurrence of an event that, but for this proviso, would otherwise
constitute a Divisional Change of Control.

 

For purposes of this Exhibit A, an unrelated entity is an entity (i) with
respect to which 35% or more of such entity is not owned, directly or
indirectly, by Steven S. Elbaum, the Company, the Parent, The Alpine Group, Inc.
(“AGI”), any of their majority–owned subsidiaries or the holders of the
outstanding voting securities of the Parent or AGI immediately prior to the time
of the determination of whether there has occurred a Divisional Change of
Control or SUT Change of Control, as applicable; or (ii) which is not an
employee benefit plan (or related trust) of the Company, the Parent, AGI or any
of their majority–owned subsidiaries.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GOLDEN PARACHUTE PROVISIONS

 

(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Group to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Exhibit B) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.  Notwithstanding the
foregoing, if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the “Reduced Amount”) that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount.

 

(b)           Subject to the provisions of paragraph (c), all determinations
required to be made under this Exhibit B, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Arthur
Andersen LLP or such other certified public accounting firm as may be designated
by the Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Parent and the Executive within 15 business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Parent.  In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control or other change of ownership as defined under
Section 280G of the Code, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Parent.  Any Gross-Up Payment, as determined pursuant to this Exhibit B, shall
be paid by the Parent to the Executive within five days of the receipt of the
Accounting Firm’s determination.  Any determination by the Accounting Firm shall
be binding upon the Group and the Executive.  As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Parent should have been made
(“Underpayment”),

 

--------------------------------------------------------------------------------


 

consistent with the calculations required to be made hereunder.  In the event
that the Parent exhausts its remedies pursuant to paragraph (c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Parent to or for the
benefit of the Executive.

 

(c)           The Executive shall notify the Parent in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Parent of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Parent of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30–day period following
the date on which it gives such notice to the Parent (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Parent notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:

 

(i)            give the Parent any information reasonably requested by the
Parent relating to such claim,

 

(ii)           take such action in connection with contesting such claim as the
Parent shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Parent,

 

(iii)          cooperate with the Parent in good faith in order effectively to
contest such claim, and

 

(iv)          permit the Parent to participate in any proceedings relating to
such claim;

 

provided, however, that the Parent shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this paragraph (c), the Parent shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Parent shall
determine; provided, however, that if the Parent directs the Executive to pay
such claim and sue for a refund, the Parent shall advance the amount of such
payment to the Executive, on an interest-free basis and shall

 

B-2

--------------------------------------------------------------------------------


 

indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Parent’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(d)           If, after the receipt by the Executive of an amount advanced by
the Parent pursuant to paragraph (c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Parent’s complying with the requirements of paragraph (c)) promptly pay to the
Parent the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by the Executive
of an amount advanced by the Parent pursuant to paragraph (c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Parent does not notify the Executive in writing of its intent
to contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

B-3

--------------------------------------------------------------------------------

